Citation Nr: 1709659	
Decision Date: 03/28/17    Archive Date: 04/07/17

DOCKET NO.  08-07 490	)	DATE
	)
	)
On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, Missouri


THE ISSUES

1.  Entitlement to service connection for bilateral hearing loss.  

2.  Entitlement to an increased rating for a postoperative (PO) exploratory laparotomy scar, rated 10 percent disabling.  

3.  Entitlement to an increased rating for residuals of a gunshot wound (GSW) of the right flank, rated 30 percent disabling.  

4.  Entitlement to an initial rating in excess of 10 percent for Crohn's disease with ulcerative colitis.  


WITNESSES AT HEARING ON APPEAL

Appellant and his spouse


ATTORNEY FOR THE BOARD

J. Fussell, Counsel

INTRODUCTION

The Veteran had active service from March 1965 to January 1968.  He is in receipt of the Combat Infantryman Badge and the Purple Heart.

This matter comes before the Board of Veterans' Appeals (Board) from rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in St. Louis, Missouri.  

Service connection for bilateral hearing loss and tinnitus was originally denied by a rating decision in November 2005 on the grounds that there was no evidence of current disabilities of hearing loss or tinnitus, nor was there evidence that the claimed disabilities were related to his period of service.  

In March 2015, the Veteran testified before the undersigned Veterans Law Judge (VLJ) at a travel board hearing.  A copy of the transcript has been associated with the claims file. 

The extensive procedural history of this case was previously set forth when the Board remanded this case in July 2015 and, so, will not be repeated.  That decision found new and material evidence had been received to reopen claims for service connection for bilateral hearing loss and tinnitus.  Service connection was granted for tinnitus and for Crohn's disease with ulcerative colitis (the latter as secondary to residuals of a GSW of the right flank) but remanded the claim for service connection for bilateral hearing loss and an increased ratings for a PO exploratory laparotomy scar, rated 10 percent disabling, and residuals of a GSW of the right flank, rated 30 percent disabling.  

A July 2015 rating decision effectuated the grants of service connection and assigned an initial 10 percent rating for tinnitus, and an initial 10 percent rating for Crohn's disease with ulcerative colitis.  The Veteran has perfected an appealed from the assignment of an initial 10 percent rating for Crohn's disease with ulcerative colitis.  He has not expressed dissatisfaction with the effective dates assigned for service connection or the initial rating assigned for tinnitus and, so, those matters are not before the Board.  

This appeal was processed using the Veterans Benefits Management System (VBMS) paperless claims processing system.  There is also a paperless, electronic record in the Virtual VA system.  Accordingly, any future consideration of this appellant's case should take into consideration the existence of these electronic records.  


FINDINGS OF FACT

1.  The Veteran served, and was wounded, in combat and was exposed to inservice acoustic trauma and his credible testimony is that he had a gradual progression of hearing loss since such acoustic trauma even though a sensorineural hearing loss was first formally diagnosed many years after service. 

2.  The Veteran's PO scarring of the right flank and abdomen is not symptomatic.  

3.  The Veteran's deep penetrating wound did not result in shattering bone fracture or open comminuted fracture with extensive debridement, prolonged infection, or sloughing of soft parts and does not result in functional impairment of the right shoulder or the thoracolumbar spine, and does not result in more than moderately severe impairment of Muscle Group 19.  

4.  The Veteran's Crohn's disease with ulcerative colitis is not productive of moderately severe impairment due to with frequent exacerbations; and there is no malnutrition, anemia or general debility.  



CONCLUSIONS OF LAW

1.  The criteria for service connection for bilateral hearing loss are met.  38 U.S.C.A. § 1101, 1110, 1112 (West 2002); 38 C.F.R. § 3.102, 3.303, 3.307, 3.309, 3.385 (2016).  

2.  The criteria for an increased rating for a PO exploratory laparotomy scar, rated 10 percent disabling, are not met.  38 U.S.C.A. §§ 1155, 5107 (West 2015); 38 C.F.R. §§ 3.102, 3.321(b), 4.1, 4.2, 4.3, 4.7, 4.21, Diagnostic Code 7804 (2016).  

3.  The criteria for an increased rating for residuals of a GSW of the right flank, rated 30 percent disabling, are not met.  38 U.S.C.A. §§ 1155, 5107 (West 2015); 38 C.F.R. §§ 3.102, 3.321(b), 4.1, 4.2, 4.3, 4.7, 4.21, Diagnostic Code 5319 (2016).  

4.  The criteria for an initial rating in excess of 10 percent for Crohn's disease with ulcerative colitis are not met.  38 U.S.C.A. §§ 1155, 5107 (West 2015); 38 C.F.R. §§ 3.102, 3.321(b), 4.1, 4.2, 4.3, 4.7, 4.21, Diagnostic Code7323 (2016).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Veterans Claims Assistance Act of 2000 (VCAA)

The VCAA imposes on VA a duty to provide notice of how to substantiate a claim and to assist in evidentiary development.  VA's duty to notify was satisfied as to the claim for service connection for hearing loss by letter in March 2012, as to the claims for increased ratings for a PO exploratory laparotomy scar and GSW residuals by letter in June 2011.  As to the appeal as to higher initial rating for Crohn's disease with ulcerative colitis, this claim arise from a disagreement with the initial disability rating that was assigned following the grant of service connection.  VCAA notice as to the service connection claim was provided by letter in June 2006.  Courts have held that once service connection is granted the claim is substantiated, additional notice is not required and any defect in the notice is not prejudicial.  Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007); Dunlap v. Nicholson, 21 Vet. App. 112 (2007); see also 38 U.S.C.A. §§ 5102, 5103, 5103A (West 2014); 38 C.F.R. § 3.159 (2015); see also Scott v. McDonald, 789 F.3d 1375 (Fed. Cir. 2015).  

As to assistance, VA has provided information as to how the Veteran could provide evidence and testimony and how it would assist in obtaining evidence.  The Veteran and his spouse presented testimony in March 2015.  VA has obtained available service treatment records (STRs); private treatment records; and VA medical records.  

Additional private records relative to the Veteran's most recent surgery in 2014 have been obtained, pursuant to the Board's remand.  

The 2015 Board remand was, in part, to clarify what standard was used by the April 2012 VA examiner when he rendered his opinion, i.e., ASA or ISO-ANSI standards.  Thus, a medical opinion that converted any ASA test results to ISO-ANSI standards was deemed to be necessary and helpful in determining whether the Veteran's bilateral hearing loss is related to his period of service.  That opinion was obtained in April 2016.  

As to the claims for increased ratings, the case was remanded in 2015 because the Veteran was last afforded VA rating examinations in July 2011, four years earlier.  The July 2011 VA examination evaluated the Veteran's muscle impairment, neurological impairment, and scars due to his gunshot wound of the right flank, it did not evaluate whether the Veteran had any musculoskeletal impairment with respect to his gunshot wound of the right flank.  While the July 2011 examination evaluated the musculoskeletal impairment pertaining to the Veteran's right hip, the Veteran's spine was not evaluated to determine whether there was any musculoskeletal impairment associated with the injury to Muscle Group XIX.  

The requested examinations were conducted in April 2016.  The Board may assume the competence of VA examiners and the adequacy of a VA medical opinion unless either is challenged.  Here, the adequacy of the examinations and medical opinions is not challenged.  See Sickels v. Shinseki, 643 F.3d 1362, 1366 (Fed. Cir. 2011); Bastien v. Shinseki, 599 F.3d 1301, 1307 (Fed.Cir. 2010).  

The VA examination reports are accepted as adequate because they collectively provide evidentiary information that speaks directly to the Veteran's subjective complaints, the objective findings found on evaluation, and a medical opinion.  38 C.F.R. § 3.326.  An examination is adequate when there is a reasoned medical explanation connecting a clear conclusion with supporting data, so that evaluation of the claimed disability will be a fully informed one and does not require the Board to exercise independent medical judgment but allows the Board consider and weigh it against contrary opinions (although in this case there are no contrary opinions).  See generally Ardison v. Brown, 6 Vet. App. 405, 407 (1994) (citing Green v. Derwinski, 1 Vet. App. 122, 124 (1991); Stefl v. Nicholson, 21 Vet. App. 120, 124-25 (2007) (citing Colvin v. Derwinski, 1 Vet. App. 171, 175 (1991); see also Nieves-Rodriquez v. Peake, 22 Vet. App. 295, 301 (2008).  

38 C.F.R. § 3.103(c)(2) requires that a presiding VLJ fully explain the issues and suggest the submission of evidence that may have been overlooked but does not require providing such information as to equate with preadjudication of any claim.  See Bryant v. Shinseki, 23 Vet. App. 488 (2010).  The hearing focused on the elements necessary for claim substantiation and the Veteran, via testimony, demonstrated actual knowledge of the elements necessary for claim substantiation.  Thus, the Board finds that, consistent with Bryant, Id., the VLJ complied with the duties set forth in 38 C.F.R. § 3.103(c)(2) and that the Board can adjudicate the claim based on the current record.  

The Board has thoroughly reviewed all the evidence and while obligated to provide supporting reasons and bases, it does not have to discuss, in detail, all of evidence of record.  See Gonzales v. West, 218 F.3d 1378, 1380 - 81 (Fed. Cir. 2000).  This analysis focuses on the most salient and relevant evidence and on what this evidence shows, or fails to show.  The Veteran must not assume that any evidence not explicitly discussed has been overlooked.  See Timberlake v. Gober, 14 Vet. App. 122 (2000); and Newhouse v. Nicholson, 497 F.3d 1298, 1302 (Fed.Cir. 2007) ("There is a presumption that [VA] considered all of the evidence of record," and the mere failure by the board to discuss a particular piece of evidence is insufficient to rebut that presumption).

Background

The Veteran's March 1965 pre-enlistment examination reflects that his hearing was found to be normal.  Audiometric testing at that time revealed pure tone thresholds, in decibels, as follows: 

Hertz
500
1,000
2,000
3,000
4,000
Right Ear
0 (15)
0 (10)
0 (10)
Not Tested
0 (5)
Left Ear
10 (25)
0 (10)
0 (10)
Not Tested
5 (10)

Prior to November 1, 1967, service department audiometric test results were reported in standards set forth by the American Standards Association (ASA).  Since November 1, 1967, those standards have been set by the International Standards Organization (ISO)-American National Standards Institute (ANSI).  In order to facilitate data comparison in this decision, for service department audiometric test results through October 31, 1967, the ASA standards have been converted to ISO-ANSI standards.  The figures in parentheses represent conversion to ISO-ANSI standards.  

The Veteran's July 1965 examination for Officer Candidate School reflects that his hearing was found to be normal.  Audiometric testing at that time revealed pure tone thresholds, in decibels, as follows: 

Hertz
500
1,000
2,000
3,000
4,000
Right Ear
0 (15)
-5 (5)
-5 (5)
-5 (5)
-5 (0)
Left Ear
+5 (20)
0 (10)
-5 (5)
-5 (5)
+5 (10)

The Veteran's February 1966 examination reflects that his hearing was found to be normal.  Audiometric testing at that time revealed pure tone thresholds, in decibels, as follows: 

Hertz
500
1,000
2,000
3,000
4,000
Right Ear
0 (15)
0 (10)
0 (10)
Not Tested
0 (5)
Left Ear
0 (15)
0 (10)
0 (10)
Not Tested
0 (5)

STRs show that during hospitalization in May 1966 it was noted that the Veteran had had a GSW on the 29th of May in the area of the right 12th rib, with an inability to move his right foot.  The wound was surgically debrided and an exploratory laparotomy was negative, but a retroperitoneal hemotoma was found near the fracture of the tip of the iliac wing.  The day after the surgery he had weakness of the fascia with obvious impending evisceration, for which he then had another exploratory laparotomy and closure of the abdominal evisceration.  The entire would was completely opened at the fascial level, and the only thing retaining his gastrointestinal (GI) contents was "the continuous running silk skin stitches."  He was transferred to another military medical facility on June 1966 until discharged on July 20, 1966.  Prior to discharge it was noted that the retention sutures had been removed from the anterior abdominal wound and there was no evidence of any defect in the wound.  

The Veteran's November 14, 1967 examination for service discharge reflects that his hearing was found to be normal.  Audiometric testing at that time revealed pure tone thresholds, in decibels, as follows: 

Hertz
500
1,000
2,000
3,000
4,000
Right Ear
5 (20)
5 (15)
5 (15)
Not Tested
5 (10)
Left Ear
5 (20)
5 (15)
5 (15)
Not Tested
5 (10)

The figures in italicized parentheses represent conversion to ISO-ANSI standards if in fact the testing was done using ASA standards.  

The Veteran also denied any hearing loss in a medical history questionnaire in conjunction with the examination for service discharge.  

On a special GI examination in March 1968 the Veteran had no digestive symptoms and said he was in no need to keep a diet and had regularly formed bowel movements.  He was 5 feet 10 inches in height and weighed 192 pounds.  He appeared well nourished and did not look, ill and was not in pain.  There was no skin or scleral, icterus.  The abdomen was slightly convex, and nowhere markedly rigid or tender.  No masses were felt, and the liver and spleen were not palpable.  A mid-abdominal surgical scar was not adherent or atrophic, and did not show any impulse. An upper gastrointestinal (UGI) X-ray study and a small bowel study showed no evidence of any obstruction.  

In four-hour film, the barium meal progressed to the distal end of the transverse colon near the splenic flexure, indicating satisfactory motility.  The diagnoses were (l) exploratory laparotomy following GSW, historical, clinical, and X-ray signs of intestinal obstruction not found on examination and (2) a well-healed abdominal surgical scar.  

On VA special orthopedic examination in March 1968 the Veteran had complaints of occasional pain in his wound, but could not think of any particular thing that brought it on.  He had this pain about once every month or month and a half.  On the right flank, there was a scar extending about 1 inch lateral from the spinal column at about the last rib extending down over the right flank to the crest of the ilium.  The scar was slightly depressed, somewhat fibrotic, but apparently not adherent, and the scar itself was not symptomatic.  There appeared to be some muscle defect beneath it in the lumbodorsal fascia.  The single, most prominent finding was the attachment of the scar to the underlying tissues, i.e., Muscle Group XIX.  The muscles probably involved even the quadratus lumborum.  Other than that, no definite topographical changes of the bone could be palpated.  There seemed to be a prominence in the rib, lower most on the right posterior area of the scar, but otherwise the examination was essentially negative.  He showed no loss of strength.  He had full normal range of motion of the thoracolumbar spine.  He was able to bend over and touch his toes, do a deep knee bend, walk on his heels and toes, inside and outside of his feet, and run in place in a normal manner, showing no impairments or asymmetries of any kind other than the scar itself.  He was able to elevate the hips and shoulders off the table unassisted, could do sit-ups, and could elevate the legs off the table using the muscles of that region in an entirely adequate fashion, showing no difficulties that could be determined.  There was no impairment in the use of the upper or lower extremities and no limitations in the range of motion.  There was no orthopedic condition other than gunshot wound itself.  The orthopedic diagnosis was scar of gunshot wound, right posterior flank, well healed with history of fracture, 12th rib on the right, retained metallic foreign body in the iliac crest on the right with involvement of Muscle Group XIX.

In an October 1979 statement Dr. W. Z. reported that an examination had found tenderness to palpation of the right lower ribs.  The Veteran had complaints of increased right flank pain, but no dysuria or frequency.   The diagnosis was possible costochondritis, rule out renal pathology.  

During VA hospitalization in November 1970 the Veteran complained of pain in the in the right side of the back and in the flank along the crest of the ilium.  He apparently had little or no trouble with the right side of his flank up to about one year prior to admission when he began to have pain occasionally which would last 2 or 3 days at a time with radiation into the posterior rib margin and down into the right groin.  The pain was not too severe, however, and did not limit him in doing what he was doing as far as activity was concerned.  A complete physical examination was entirely normal except for a 15- or 18-centimeter scar in the region of the right flank above the iliac crest.  There was some tenderness and pain in the 11th rib anteriorly and in the mid-axillary line.  There seemed to be some pain down into the right groin region and testicle, as though the ilio-inguinal nerve might be irritated.  There was a slight defect of the right iliac crest.  X-ray studies of the right iliac crest revealed calcification at the lateral aspect of the right hip joint.   Diagnoses included residuals of a GSW, right flank. 

On VA examination in January 1980 the Veteran reported having a dull, aching pain coursing along the right flank, starting just inferior to the attachment of the 12th rib to the spine, coursing inferiorly across the right lumbar region into the right flank along the right iliac crest and into the right inguinal region.  This was not associated with any urinary symptoms.  He had 2 PO scars, one was along the 12th rib, at the site of the origin at the level of the 12th dorsal vertebra, inferiorly, across the right lumbar area, into the right flank.  The second was an abdominal incisional scar starting above the umbilicus and ending above the symphysis pubis.  Both scars, both approximately 8 inches in length, were described as well healed.  There was no herniation in association with either of these scars.  The general alignment of the lumbosacral spine in the sagittal and coronal planes, as the Veteran stood and walked, was correct.  There was no remarkable deformity of the spine.  On pressure over the right iliac crest there was some sensitivity, presumably in the area wherein the right iliac bone was fractured.  There was full range of motion of both hips and the neuromuscular apparatus of the lower extremities seemed to be intact.  

On VA neurology examination in April 1980 a sensory examination across the area of described discomfort did not show any loss.  He did have a slight scrotal response to inner thigh stimulation.  His groin did not appear to be actively diseased.  Strength in the lower extremities appeared to be adequate.  There was a well-healed scar over the right flank about 9 inches in length.  The examiner stated that the area of neuralgia was in the supply of the right ilio-inguinal nerve.  He was unsure why it had become discomforting at this late date without interceding trauma.  

A VA kidney work-up in May 1980 indicated that pyuria reportedly had been found.  The Veteran had no hematuria, dysuria, urethral discharge, or obstructive symptoms.  The scar under the 12th rib on the right was described as solidly healed with no masses or tenderness.  An intravenous pyelogram was normal with no evidence of urinary tract pathology. 

The Veteran was hospitalized at the Skaggs Community Health Center in December 2002 and initially diverticulitis or Crohn's disease was suspected as the reason for his recent complaint of diffuse abdominal pain.  He underwent an exploratory laporatomy and appendectomy.  The discharge diagnosis was right lower quadrant mass secondary to suspected remote perforated appendicitis with complicating factor of prior GSW to that area.  

A statement from a private treating physician, Dr. D. W. in April 2003 reflects that it was opined that the Veteran's right lower quadrant inflammatory mass was likely, at least partially, secondary to the gunshot wound that he sustained while in military service.  

On VA examination in May 2003 the Veteran complained of a gradual loss of feeling of the right leg with discomfort to the right flank groin and thigh areas described as a "dull throb," not affected by activity.  He reported that he was able to continue ambulating, but that his right leg felt "a little weaker" than his left leg.  He presented records showing that he had an appendectomy during hospitalization in 2002 during which he was noted to have a right lower quadrant inflammatory mass that was in the area of a prior GSW.  He reported that a colonoscopy had been negative but a biopsy showed a significant amount of retroperitoneal fibrosis, and some of the inflammation was secondary to appendicitis but, on the pathology report, the appendix showed no perforation. The examiner felt that this inflammatory mass was likely, at least partially, secondary to the GSW.  The Veteran now complained of numbness to the right leg with throbbing pain from the right flank to the right groin to the right thigh, and weakness to the right leg.  

On physical examination the scar in the flank was slightly depressed but with no significant tissue loss.  There was no tenderness over the scar, no adhesions, no tendon damage, and no specific bone damage appeared to be present. There was loss of the deep tendon reflexes (DTRs) at the right patella and the right ankle, with DTRs of 2+ at the left patella and left ankle.  Babinski showed downward deflection bilaterally.  There was also weakness at the right knee and hip of 4 over 5 compared to the left, but no atrophy of the musculature.  There is no muscle herniation associated with the scarring noted.  The Veteran ambulated with no assistive device, and his gait was steady.  He appeared to ambulate well with no difficulty.  On neurological examination, there was loss of sharp versus dull sensation to the right lower leg, not following, a particular dermatome but around the entire leg, extending up to 10 cm above the right patella. There was also a decreased sensation of vibratory sense to the right lower leg.   Gross sensation was intact, and proprioception was intact.  Strength at the ankle and range of motion at the ankle appeared to be within normal limits.  He could rise on his heels and toes bilaterally with no difficulty.  The diagnoses were GSW with residual scarring, weakness and neurological changes of the right leg as described, and a fibrotic mass discovered on recent surgery.  

An August 8, 2003 VA outpatient treatment (VAOPT) record shows that, referencing the Veteran's right flank GSW, electromyogram and nerve conduction velocity studies in May 2003 had been within normal limits.  He had not had a recurrence of a kidney stone which he had had in 1997.  He had been hospitalized at Skaggs Hospital from the 5th to the 8th of December "2003" for diverticulitis at which time he had been given Flagyl and Cipro, but he was now fully recovered from it.  He had been hospitalized at that same facility from the 13th to the 19th of December 2002 for a right lower quadrant mass and appendicitis.  The principal diagnosis had been a right lower quadrant inflammatory mass secondary to suspected remote perforated appendicitis with complicating factor of prior GSW to that area during military service.  

Of record are numerous private clinical records relative to treatment of the Veteran from 2002 to 2006 for Crohn's disease.  

VAOPT records in October 2009 show that he Veteran was first issued VA hearing aids in 2006.  

On VA examination in March 2007 an opinion was rendered as to whether the Veteran's colitis or Crohn's disease was related to his inservice GSW.  After a review of the records it was felt that colitis or Crohn's disease was not caused by or a result of the inservice GSW.  

The Veteran was hospitalized in September 2007 at the St. Johns Hospital.  

The Veteran underwent private hospitalization in January 2008 for Crohn's disease.  He had had a right hemicolectomy with lysis of adhesion for small bowel obstruction in September 2007.  In January 2008 he had spontaneous decompression of a sub-fascial abscess for which he had percutaneous needle aspiration.  

A January 7, 2010 opinion of a VA audiologist reflects that after a review of the claim file that there was no significant evidence to prove that delayed onset of hearing loss could be linked back to noise exposure 30 years ago.  Based on the fact that the claim file showed normal hearing examinations [during service], it was less than likely that the patients current left ear hearing loss was as a result of his military noise military exposure.

In February 2010 a VA opinion was rendered as to whether the Veteran's Crohn's disease with ulcerative colitis was caused or aggravated by his service-connected GSW residuals.  It was noted, historically, that the Veteran had had the onset of abdominal pain and high fever in February 2002, which was diagnosed as colitis, and was treated at Scragg's hospital with antibiotics.  He underwent an exploratory laparotomy and appendectomy in 2002 with relief of abdominal pain.  A note dated April 28, 2003, and attached to the discharge summary, operative report, and pathology report from his hospitalization from February 13, 2002 through December 19, 2002 states that he had had a right, lower quadrant, inflammatory mass that was in the area of the inservice GSW.  He presented with this right lower quadrant mass with a negative colonoscopy, with the exception that when the colonoscope was moved in the cecum, it reproduced his abdominal pain.  He was found to have a very large inflammatory mass.  A biopsy showed a significant amount of chronic retroperitoneal fibrosis, some of which was secondary to an appendicitis, but on the pathology report the appendix showed no perforation.  It was felt by the patient's surgeon that the inflammatory mass was likely, at least partially, to be secondary to the inservice GSW.  A VA examination for muscles in May 2003 stated that it would be at least as likely as not that his old GSW was partially responsible for the inflammatory mass that was surgically removed.   

Continuing, it was stated that the Veteran later had "diverticulitis" in December 2003 for which he was admitted to Skaggs Hospital where he was given Flagyl and Cipro.  The pain reoccurred in March 2006 and required another hospitalization at Scaggs for a course of antibiotics, when the diagnosis was ulcerative colitis/Crohn's disease.  Colonoscopy was performed in May 2006 with a diagnosis of colitis of the right colon and apparent inflammatory stricture in the ascending colon preventing evaluation of the small bowel.  This represented a new finding since his colonoscopy in 2002 with removal of inflammatory mass.  Pathology on biopsy samples obtained on this 2006 colonoscopy was "somewhat worrisome for, but are not conclusive for, inflammatory bowel disease (Crohn's disease pattern.)"  An abdominal CT in May 2006 showed prominent bowel wall thickening with induration of adjacent mesenteric fat involving terminal ileum and cecum."  A GI consult by Dr. Alexander Hover dated May 29, 2006 stated that the Veteran had high probability of having relapsing Crohn's disease. On revisit in June 2006 Dr. Hover opined that he was convinced this was Crohn's disease.  Whether this was related to his old GSW was unclear. He certainly was at significant risk for complications given a previous perforation in 2002 and then probably micro-abcess in April at Skaggs.  The Veteran was started on prophylactic treatment, but on September 11, 2007 required surgery entailing right hemicolectomy with extensive lysis of adhesions for small bowel obstruction.  He was seen for follow up several times and reported he was eating well and having good GI function.  In January 2008 he began to feel ill and had abdominal distention.  A CT in the ER showed sub-fascial abscess at the level of the umbilicus, for which he was hospitalized and the abscess spontaneously decompressed to the outside with improvement in abdominal distention and nausea and later that month he underwent CT guided needle placement for percutaneous needle aspiration.  He did well for a while after that.  An April 2008 medical opinion from J.B. M.D. indicated that permanent sutures used in treating the GSW "had caused problems for" the Veteran, however, since the suture was noted on the wound while in the office, and was easily grasped with forceps, this seems more likely to be a suture from the September 2007 surgery which had not caused him noticeable abdominal discomfort for several decades.  A Colonoscopy in December 2008 was reported as negative.   

It was opined that the current Crohn's disease was less likely than not to have been cause by or aggravated the Veteran's service-connected disabilities, including any past or present treatment of the service connected disorders and medications prescribed for the service connected disorders.  The rationale was that Crohn's disease had no known etiology.  Many factors have been suggested, but none were proven.  Over the years, a number of pathogens had been linked to the development and exacerbation of inflammatory bowel disease, notably Mycobacterium paratuberculosis, Escherichia coli, Listeria monocytogenes and Chlamydia as well as viruses such as measles, mumps, rubella, Epstein-Barr virus and cytomegalovirus, but strep epidermidis was not one of them.  Microscopic (crypt) abcesses colonized by bacteria were seen less often in inflammatory bowel disease than in those with self-limited colitis.  Neither hookworm nor its treatment, or abdominal trauma, were associated with Crohn's disease.  A population based case-control study of inflammatory bowel disease risk factors had shown the following to be possible issues: (1) family history of inflammatory bowel disease (IBD), (2) cigarette smoking at diagnosis, (3) high social class at birth, and (4) Caucasian ethnicity were all significantly associated with inflammatory bowel disease.  City living was associated with Crohn's disease.  Appendectomy, tonsillectomy, infectious mononucleosis and asthma were all more common in Crohn's disease patients than in controls.

In January 2011 Dr. D. W. stated that the Veteran had had a right lower quadrant inflammatory mass that was in the area of a prior inservice GSW.  He had presented with this right lower quadrant mass with a negative colonoscopy, with the exception that when the colonoscope was moved in the cecum, it reproduced his abdominal pain.  He was found to have a very large inflammatory mass.  A biopsy showed a significant amount of retroperitoneal fibrosis.  Some of this inflammation was secondary to appendicitis, but on the pathology report the appendix showed no perforation.  It is felt that this inflammatory mass was likely secondary to the inservice GSW.

In January 2011 the Veteran's wife stated that he had tinnitus and bilateral hearing loss, for which VA had given him hearing aids.  

In a February 2011 statement Dr. J. B. stated that it was not true that the sutures were related to my surgery in 2007.  That physician (surgeon) had not used any Ethibond sutures.  They are not used much in this decade but were used commonly in the past. Unless he had surgeries performed between 1966 and Dr. J. B.'s surgery in 2007 these sutures must be from his time on active duty service.  The physician was not suggesting that these sutures would cause any discomfort or problems in the interim time but was suggesting that these retained sutures which were braided and not dissolvable caused more prolonged wound infection and longer healing of his wound from the procedure that Dr. J. B. performed.  That surgery in 2007 resulted in a wound infection and an open wound.  Braided sutures within this wound leftover from 1966 served as a chronic nidus of infection and caused more prolonged wound healing after my procedure.  In summary, the braided Ethibond sutures that were used to close his abdomen during his active duty service more likely than not served as a nidus for chronic recurrent infections resulting in the need for additional treatment after my surgical procedure performed in 2007.  These Ethibon sutures were not placed during my procedure.  

On VA orthopedic examination in July 2011 it was noted that the Veteran took Tylenol, as needed, for pain.  The Veteran's symptoms included right hip instability, pain, and weakness but no incoordination, effusion or deformity.  He complained of right hip locking several times weekly.  He was able to walk more than 1/4 of a mile but less than 1 mile.  He did not use an assistive device.  His gait was normal and there was no evidence of abnormality weight-bearing.  There was no objective evidence of pain after repetitive right hip motion.  

On VA muscle examination in July 2011 it was noted that the Veteran took Tylenol, as needed, for pain.  It was noted that he had not had a through and through GSW but it had involved Muscle Group 19.  He had pain and fatigability, and weakness but no decreased coordination.  There was right leg weakness, and that leg reportedly gave out at times.  There were no flare-ups of residuals of the GSW.  The external oblique muscle, on the right, had been injured.  There was no tissue loss and muscle strength was stated to be four (4).  There was intermuscular scarring of the right flank.  Both the right flank and the abdominal scars were deep but not painful or tender and were not adherent.  It was reported that there were no residuals of nerve, tendon or bone damage and no muscle herniation.  There was no loss of deep fascia or muscle substance and motion of a joint was not affected.  There was no breakdown of either scar and no inflammation, edema or keloid formation, although the abdominal scar was very wide.  The Veteran's mild degenerative joint disease (DJD) of the right hip was symmetrical and consistent with his age.  

On VA peripheral nerve examination in July 2011 the Veteran's medical records were reviewed.  It was noted that electrodiagnostic tests in 2003 had been normal.  The Veteran's gait was within normal limits, as was his ability to tandem walk.  Right DTR at the knee was absent but 2+ at the right ankle.  Extension and flexion of the right hip and right ankle, as well as right knee extension were 5/5 in strength.  All tests of sensory status in the lower extremities were normal.  Current electrodiagnostic testing was normal and without evidence of a generalized peripheral neuropathy, lumbar radiculopathy, or localized entrapment affecting the lower extremities.  The examiner commented that the Veteran was somewhat weaker on the left, not the right, in terms of hip motion which might represent an issue pertaining to the Veteran's multi-joint gout.  His absent right knee jerk was most probably due to the right knee sclerosing hemangioma for which he underwent surgery remotely; and this surgery did not appear to have cause nerve damage in light of the normal electrodiagnotic test results.  

A February 2011 rating decision granted an increase from a noncompensable rating to 10 percent for the service-connected PO exploratory laparotomy scar, effective January 31, 2011 (date of receipt of claim).  

In a March 2012 statement Dr. J. Patrick Brooks, a colon and rectal surgeon, stated that the Veteran did have Crohn's disease but not ulcerative colitis.  Crohn's disease was not caused by trauma and was not caused by his active duty service. The only relation this had to his service connected injury was the problems he had with delayed wound infections and additional surgical procedure.  

At an April 2012 VA audiological examination the claim file was reviewed and the Veteran reported a history of military noise exposure to rifle fire, machine gun fire, grenades, artillery, and mortars.  He was noted to have earned an expert badge with the rifle.  He also stated that he was directly engaged in combat and that he had received a Purple Heart.  

Audiometric testing revealed pure tone thresholds, in decibels, as follows:

Hertz
500
1,000
2,000
3,000
4,000
Right Ear
15
55
55
70
85
Left Ear
15
50
45
75
95

Speech discrimination ability was 58 percent in the right ear and 62 percent in the left.  The Veteran denied a history of postservice noise exposure other than seasonal lawn mowing.  It was reported that VA treatment records in August 2002 were negative for hearing loss and tinnitus.   A January 31, 2006, comprehensive hearing evaluation completed at the Fayetteville, VAMC indicated normal hearing for the lower speech frequencies, sloping to a moderate/severe high frequency hearing loss for each ear.  He was fit with a pair of hearing aids on March 22, 2006.  An additional comprehensive hearing evaluation was completed on October 27, 2009 and the results were similar to the 2006 test results. He was fitted with his second set of hearing aids on November 2, 2009.  

After review of the claims file and examination, the examiner diagnosed the Veteran with bilateral sensorineural hearing loss.  He opined that it was less likely as not that the Veteran's hearing loss was caused by or a result of in-service acoustic trauma.  He explained that at the time of separation, the Veteran's hearing status was noted to be within the normal range for each ear, and there was no indication of a significant change in hearing occurring during his military service.  He also reported that research studies had shown that hazardous noise exposure had an immediate effect on hearing, and that it was usually temporary at first.  It did not have a delayed onset, nor was it progressive or cumulative.  It usually took many incidents of temporary noise-induced hearing loss and tinnitus before it became permanent.  It was less likely as not that the Veteran's hearing loss was caused by or a result of inservice acoustic trauma.  It was also opined that it was less likely than not that the Veteran's tinnitus was associated with his hearing loss.  The rationale was that the Veteran estimated the onset of his tinnitus in the early 70's.  This would have been approximately 5-years beyond his separation from the military.

The Veteran was hospitalized for 8 days in November 2014 at the Mercy Hospital, Springfield, Missouri, for Crohn's disease with recurrent terminal ileum stricture with extensive abdominal adhesions, for which he underwent open ileocotic resection with anastomnosis, and extensive lysis of adhesions.  It was noted that he had had surgery for Crohn's disease in 2007 with an ileocolic resection.  Since then, he had developed a recurrent anastomotic stricture.  He had had cramping abdominal pain relieved with explosive bowel movements.  His symptoms improved with prednisone burst and taper.  

An August 2014 VAOPT record shows that the Veteran presented with abdominal pain, diarrhea, and mild nausea but no vomiting.  His last flare-up had been in 2007, at which time he had a partial bowel resection.  He had not been on any steroids for Crohn's diseases in many years, and it had been pretty well controlled with "sulfasalazine."  

During his March 2015 hearing, the Veteran reported that his hearing problems had started gradually, and he had not realized his hearing problems until he was in college and had to sit in the front of the classroom near the professors in order to hear them.  He also indicated in a March 2015 statement that his VA examination for hearing loss and tinnitus had been very informal and that he had not understood the examiner's "off the cuff" question at the end of the interview regarding onset.  

The Veteran testified at his March 2015 hearing that his PO scar had caused him to develop a hernia at the site of the scar for which he had underwent operations in 2002, 2007, and 2014.  Also, his scar would open up on its own as it healed from the operations.  

VAOPT records include a September 2015 clinical record that despite inflammatory markers showing active disease, the Veteran remained essentially asymptomatic without weight loss, abdominal pain or abnormal bowel habits.  

In March 2016 Dr. A. Hover reported that he had followed the Veteran for over two decades regarding inflammatory bowel disease consistent with Crohn disease.  Clinically, it seemed that his disease was possibly initiated as a reaction to retained foreign material on the military service with a related GSW in the right lower quadrant.  He has a history of GSW to the right lower quadrant requiring drainage in 1966 in Vietnam and apparently had wound evisceration and subsequent drainage and then secondary wound healing while recovering in the Philippines.  He presented with a fistula and abscess that required during appendectomy in 2002 at Skaggs Hospital and again in 2007 with an inflammatory mass.  He was eventually referred to Dr. Brooks at Mercy Hospital Springfield, Missouri for resection with ileocolonic anastomosis.  He was treated medically afterward, but progressed with a stricture that required resection for obstruction.  After his last bowel resection for ileocolonic anastomotic stricture November 18 2014, he had been fairly well.  Based on his complications of penetrating, stricturing, and fistulizing disease, the physician considered the Veteran to have moderately severe Crohns disease.  

An April 21, 2016, addendum, pursuant to the July 2015 Board remand, the VA audiologist that conducted the April 2012 VA audiology evaluation addressed  whether the audiometric results from the  Veteran's March 1965 enlistment examination were recorded in American  Standards Association (ASA) standard or International Standards  Organization-American National Standards Institute (ISO-ANSI).  It was stated that the Veteran's STRs were reviewed, and the March 5 1965 pure-tone test results were re-examined.  Unfortunately, the standard used with these results was not identified.  It was possible these responses were recorded under the ASA standard as they were completed prior to the date of October 31, 1967 (the date on which test results should be converted from the ASA to ISO standard).  It was further stated that: 

The 3/5/65 pure-tone results were recorded as follows: 

      500 	1000 	2000 	4000 Hz  
Right 	0 	0 	0 	0 dB  
Left 	10 	0 	0 	5 dB 

Converting these results to the ISO standards would be as follows: 
500 	1000 	2000 	4000 Hz  
Right 	15 	10 	10 	5 dB  
Left 	25 	10 	10 	10 dB 

The Veteran's final pure-tone test was completed on 11/14/67, the results were as follows: 

      500 	1000 	2000 	4000 Hz  
Right 	5 	5 	5 	5 dB  
Left 	5 	5 	5	 5 dB

It was stated that based on this ASA to ISO conversion, there was no significant decrease in hearing sensitivity when comparing the 1965 results to the 1967 results, for either ear.  

It was stated that in its landmark report Noise and Military Service-Implications for Hearing Loss and Tinnitus (2006), the Institute of Medicine stated that there was no scientific basis on which to conclude that a hearing loss that appeared many years after noise exposure could be causally related to that noise exposure if hearing was normal immediately after the exposure.  Institute of Medicine stated: "There is not sufficient evidence from longitudinal studies in laboratory animals or humans to determine whether permanent noise-induced hearing loss can develop much later in one's lifetime, long after the cessation of that noise exposure.  Although the definitive studies to address this issue have not been performed, based on the anatomical and physiological data available on the recovery process following noise exposure, it is unlikely that such delayed effects occur."  

Based on the pure-tone evidence, it is less likely as not (less than 50/50 probability) the Veteran's left, or right, ear hearing loss was caused by or a result of in-service acoustic trauma.

On VA dermatology examination in April 2016 the Veteran's electronic records were reviewed.  The Veteran had abdominal and right flank scars.  None of the scars were painful or unstable with frequent loss of covering of skin over the scars.  There was a deep 20 cms. by 1 cm. scar in the abdominal mid-line which was not particularly tender to touch.  It involved the deep fascial layer and was generally smooth, non-raised and minimally mobile with the exception of approximately a 1cm. diameter area of depression along this surgical wound just above the umbilicus, with approximately 2 cms. depression just inferior to the umbilicus.  There was no overt sign of herniation with abdominal straining.  There was a 20 cms. by 1 cm. oblique PO scar of the posterior trunk which was superficial, smooth, mobile, flat, and nontender, and was described as being benign.  There were other pertinent physical findings, complications, conditions, signs or symptoms (such as muscle or nerve damage) associated with any scar.  

On VA examination in April 2014 for muscle injury, the Veteran's electronic records were reviewed.  He reported that because of his multiple abdominal surgeries, he had weakened core muscles which had caused weakness, and instability that had resulted in pain in his back that caused his right leg to give out.  He had had an injury on the right side to Muscle Group 19 (XIX), i.e., muscles of the abdominal wall, e.g., rectus abdominis, external oblique, internal oblique, transversalis, and quadratus lumborum.  He did not have a history of rupture of the diaphragm with herniation, and no history of an extensive muscle hernia of any muscle, without other injury to the muscle.  He had resultant scarring.  The Veteran had fascial defects from midline abdominal exploratory surgery resulting from his GSW but had additional repeated mid-line exploratory surgeries of the abdomen as result of disease conditions which were not related to his service-connected GSW.  Secondary to this he had had a ventral hernia that had required surgical repair.  His muscle injuries did not affect muscle substance or function.  He did not have any atrophy or muscle weakness of the hips, knees, or ankles.  He did not use any assistive devices as a normal mode of locomotion.  He did not have any other pertinent physical findings, complications, conditions, signs or symptoms but did have scars.  His muscle injury(ies) did not impact his or her ability to work, such as resulting in inability to keep up with work requirements due to muscle injury.  Thoracolumbar motion was, after 3 repetitions of motion, 70 degrees of flexion (with normal being to 90 degrees), 20 degrees of extension (with normal being to 30 degrees), 20 degrees of rotation, to the right and left (with normal being to 30 degrees), and 20 degrees of lateral bending, to the right and left (with normal being to 30 degrees).   

On VA spinal examination in April 2016 the Veteran's electronic records were reviewed.  The Veteran reported that due to multiple abdominal surgeries, he had had a weakening of his abdominal muscles resulting in his having ongoing lower back pain.  He denied injury or trauma to his back.  He reported that his pain was localized and there was no sciatica or radiation of pain into lower extremities from his back condition.  As to flare-ups, he reported having almost daily low back pain.  He reported having functional loss or functional impairment of the thoracolumbar spine (back), which was worse on standing or sitting for long periods of time.  Thoracolumbar motion was, 70 degrees of flexion (with normal being to 90 degrees), 20 degrees of extension (with normal being to 30 degrees), 30 degrees of rotation, to the right and left (with normal being to 30 degrees), and 20 degrees of lateral bending, to the right and left (with normal being to 30 degrees).   Pain did not result in or cause functional loss.  There was no evidence of pain on weight-bearing.  

The Veteran reported having tenderness of palpation on lumbar paravertebral soft tissues at level of PSIS.  There was not any indication of muscular dysfunction of the paravertebral muscles and/or any torso muscles during his range of motion exercise.  There was no spasm, gibbus or pelvic shifting.  There was no indication that the right flank scar (secondary to GSW) caused any impairment to his range of motion.  There was guarding with complaints of pain at endpoint of flexion, extension, and lateral bending, with complaints of contra-lateral paravertebral discomfort in range of motion, i.e., to the left side on right lateral bending, and to the right side with rotation to left.  His gait and station were steady, though he stood guardedly and stiffly on arising from a seated position.  There were no focal neurovascular findings.  He was able to perform repetitive use testing with at least three repetitions, and there was no additional loss of function or range of motion after three repetitions.  Pain, weakness, fatigability or incoordination did not significantly limit functional ability with repeated use over a period of time.  

The examiner reported that the examination was being conducted during a flare-up.  However, the flare-up did not cause pain, weakness, fatigability or incoordination which significantly limited functional ability.  There was no muscle spasm and the localized tenderness and guarding did not result in abnormal gait or abnormal spinal contour.  There was no loss of strength in the hips, knees, or ankles.  Reflexes were normal at the knees and ankles.  There was no decrease in sensations in the lower extremities.  Straight leg raising was negative, bilaterally.  He did not have any radicular pain or other symptoms or signs of radiculopathy, and not neurologic abnormalities of the bowels or bladder.  He did not have intervertebral disc syndrome.  He did not use an assistive device for locomotion.  His thoracolumbar spine (back) condition did not impact on his ability to work.  

On VA gastrointestinal examination in December 2016 the Veteran's electronic records were reviewed.  It was reported that he had an abdominal scar which was 22 cms. in length and .25 cms. in width.  He had a right flank scar which was 17 cms. in length by .25 cms. in width.  Continuous medication was required for control of the Veteran's Crohn's disease, consisting of "endocort tid."  Four out of five days he had diarrhea and abdominal distension.  Once a month he had nausea and vomiting.  He did not have episodes of bowel disturbance with abdominal distress, or exacerbations or attacks of the intestinal condition.  He had not had any weight loss, malnutrition, or serious complications or other general health effects attributable to his intestinal condition.  He weighed 231 pounds.  His abdominal and right flank scars were not painful or unstable.  His intestinal condition did not impact his ability to work.  However, the Veteran reported that he had had to give up his business because he could not travel and be out in the public.  He related that he could not go out an eat much because of "explosive blow outs" (bowel movements) and constant fatigue.  

Principles of Service Connection

Service connection is warranted where the evidence of record establishes that a particular injury or disease resulting in disability was incurred in the line of duty in the active military service or, if pre-existing such service, was aggravated thereby.  38 U.S.C.A. § 1110, 1131; 38 C.F.R. § 3.303(a).  Generally, in order to prove service connection, there must be competent, credible evidence of (1) a current disability, (2) in-service incurrence or aggravation of an injury or disease, and (3) a nexus, or link, between the current disability and the in-service disease or injury.  See, e.g., Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009); Pond v. West, 12 Vet. App. 341 (1999).  

A rebuttable presumption of service connection exists for chronic diseases, specifically listed at 38 C.F.R. § 3.309(a) (and not merely diseases which are "medically chronic"), including a sensorineural hearing loss, if the chronicity is either shown as such in service which requires sufficient combination of manifestations for disease identification and sufficient observation to establish chronicity (as opposed to isolated findings or a mere diagnosis including the word 'chronic'), or manifests to 10 percent or more within one year of service discharge (under § 3.307).  If not shown as chronic during service or if a diagnosis of chronicity is legitimately questioned, continuity of symptomatology after service is required, 38 C.F.R. § 3.303(b), but the use of continuity of symptoms is limited to only those diseases listed at 38 C.F.R. § 3.309(a) and does not apply to other disabilities which might be considered chronic from a medical standpoint.  The presumption may be rebutted by affirmative evidence of intercurrent injury or disease which is a recognized cause of a chronic disability.  38 U.S.C.A. §§ 1101, 1112, 1113 (West 2002); 38 C.F.R. §§ 3.303(b), 3.307(a)(3), 3.309(a).  Walker v. Shinseki, 708 F.3d 1331, 1338 (Fed.Cir. 2013), overruling Savage v. Gober, 10 Vet. App. 488, 495-96 (1997).  For a chronic disease to be shown during service or in a presumptive period means that it is "well diagnosed beyond question" or "beyond legitimate question."  Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).  

Sensorineural hearing loss is generally considered an organic disease of the nervous system by VA.  See Adjudication Manual Rewrite, M21-1MR, III.iv.4.B.12.a. ("Sensorineural hearing loss is considered an organic disease of the nervous system and is subject to presumptive service connection under 38 C.F.R. 3.309(a)").  See Palczewski v. Nicholson, 21 Vet. App. 174, 178-80 (2007) (upholding the validity of 38 C.F.R. § 3.385 to define hearing loss for VA purposes).  The threshold for normal hearing is from 0 to 20 dB; higher threshold levels indicate some degree of hearing loss.  Hensley v. Brown, 5 Vet. App. 155, 157 (1993).  

For the purposes of applying the laws administered by VA, impaired hearing will be considered to be a disability when the auditory threshold in any of the frequencies 500, 1000, 2000, 3000, 4000 Hertz is 40 decibels or greater; or when the auditory thresholds for at least three of the frequencies 500, 1000, 2000, 3000, or 4000 Hertz are 26 decibels or greater; or when speech recognition scores using the Maryland CNC Test are less than 94 percent.  38 C.F.R. § 3.385.  

For injuries alleged to have been incurred in combat, 38 U.S.C.A. § 1154provides a relaxed evidentiary standard of proof to determine service connection.  Collette v. Brown, 82 F.3d 389 (Fed. Cir. 1996).  When an injury or disease is alleged to have been incurred or aggravated in combat, such incurrence or aggravation may be shown by satisfactory lay evidence, consistent with the circumstances, conditions, or hardships of combat, even if there is no official record of the incident.  38 U.S.C.A. § 1154(b); 38 C.F.R. § 3.304(d).  Satisfactory evidence is credible evidence.  Collette v. Brown, 82 F.3d 389 (Fed. Cir. 1996).  Such credible, consistent evidence may be rebutted only by clear and convincing evidence to the contrary.  38 U.S.C.A. § 1154(b); 38 C.F.R. § 3.304(d).  This provision does not establish a presumption of service connection.  Rather, it eases a combat veteran's burden of demonstrating the occurrence of some in-service incident to which the current disability may be connected.  Collette v. Brown, 82 F.3d 389 (Fed. Cir. 1996).  The reduced evidentiary burden only applies to the question of service incurrence, and not to the question of either current disability or nexus to service.  Both of those inquiries generally require competent medical evidence.  Brock v. Brown, 10 Vet. App. 155 (1997).  

The Board must determine whether the weight of the evidence supports each claim or is in relative equipoise, with the appellant prevailing in either event.  However, if the weight of the evidence is against the appellant's claim, the claim must be denied.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  

Analysis

In the Board's July 2015 grant of service connection for tinnitus it was conceded that noise exposure was consistent with the conditions and circumstances of being in combat.  As such, the Board conceded the occurrence of the inservice noise exposure and the Board again concedes that the Veteran experienced inservice noise exposure.  

A lay person is competent to report his personal perception as to his hearing acuity.  Charles v. Principi, 16 Vet. App. 370 (2002) (on the question of whether the veteran has a chronic condition since service, the evidence must be medical unless it relates to a condition as to which, under case law, lay observation is competent).  The Board acknowledges that the April 2012 VA examiner found that the Veteran's and tinnitus hearing loss was not related to service because the Veteran had estimated the onset of his tinnitus as being in the early 1970's, which would have been approximately 5 years after separation.  Similarly, the addendum in 2016 buttresses the 2012 opinion.  In substance, the opinion of the VA audiologist was that a sensorineural hearing loss would not manifest years after exposure to acoustic trauma.  

However, the Veteran has explained that he had not understood the examiner's question regarding the onset of hearing loss.  He clarified that this had started in 1966 after a helicopter explosion incident and that his hearing problems had come on gradually, causing him to not realize he had these problems until he went to college.  This is not inconsistent with the opinion of the 2012 VA examiner, or the addendum in 2016.  Rather, those opinions did not address the matter of continuity of symptomatology of the hearing loss, i.e., the gradual onset of the hearing loss to which the Veteran testified.  

Because the Veteran has provided a plausible explanation for his report of the onset of his hearing loss, the Board resolves reasonable doubt in favor of the Veteran and accepts his competent reports of ongoing symptoms since service as credible with respect to having been exposed to noise in the military and having a continuity of symptoms after service.  

Thus, there is competent and credible evidence with regard to whether there is a nexus, which consists of the Veteran's reports of a continuity of symptomatology and the onset of hearing loss during service.  Therefore, and consistent with the grant of service connection for tinnitus, considering the Veteran's credible assertions of continuous symptomatology of hearing loss since service, the Board is satisfied that the criteria for entitlement to service connection for bilateral hearing loss have been met.  Reasonable doubt has been resolved in favor of the Veteran in this matter.  38 U.S.C.A. § 5107(); 38 C.F.R. § 3.102.  


Increased Ratings

Service-connected disorders are rated by comparing signs and symptoms with criteria in separate DCs which identify various disabilities listed in VA's Schedule for Rating Disabilities, based on average impairment in earning capacity.  38 U.S.C.A. § 1155.  Disabilities are viewed historically and examination reports are interpreted in light of the history, reconciling the report into a consistent picture to accurately reflect the elements of disability present.  38 C.F.R. §§ 4.1, 4.2.  A higher rating is assigned if a disorder more nearly approximates the criteria therefore but not all disorders will show all the findings specified for a particular disability rating, especially with the more fully described grades of disabilities but coordination of ratings with functional impairment is required.  38 C.F.R. §§ 4.7, 4.21.  Separate ratings may be assigned either initially or during any appeal for an increased rating for separate periods of time based on facts found, a practice known as "staged ratings."  Hart v. Mansfield, 21 Vet. App. 505, 509-510 (2007) (staged ratings during the appeal of any increased rating claim); see also Fenderson v. West, 12 Vet. App. 119, 126 (1999).  

A higher rating may not be denied on the basis of relief provided by medication when those effects are not specifically contemplated by the rating criteria.  Jones v. Shinseki, 26 Vet. App. 56, 63 (2012).

When a disability is not listed in the rating schedule, it may be rated by analogy to a closely related disease or injury in which not only the functions affected, but also the anatomical area and symptomatology are closely analogous.  38 C.F.R. § 4.20.  However, the Court has held that "[a]n analogous rating...may be assigned only where the service-connected condition is 'unlisted.'"  Suttman v. Brown, 5 Vet. App. 127, 134 (1993) (emphasis added).  The strict application of criteria in an analogous DC is not generally appropriate because analogous ratings under 38 C.F.R. § 4.20 requires only "closely analogous"-and not identical-functional impairment, anatomic localization, and symptoms between an unlisted and a listed disability.  See Stankevich v. Nicholson, 19 Vet. App. 470, 472 (2006) (faulting the Board's strict application of DC criteria to a condition being rated by analogy).  

In general, all disabilities, including those arising from a single disease entity, are rated separately, and all disability ratings are then combined in accordance with 38 C.F.R. § 4.25.  However, the evaluation of the same "disability" or the same "manifestations" under various diagnoses is not allowed.  See 38 C.F.R. § 4.14.  A claimant may not be compensated twice for the same symptomatology as "such a result would overcompensate the claimant for the actual impairment of his earning capacity."  Brady v. Brown, 4 Vet. App. 203, 206 (1993) (interpreting 38 U.S.C.A. § 1155).  This would result in pyramiding, contrary to the provisions of 38 C.F.R. § 4.14.  However, if a Veteran has separate and distinct manifestations attributable to the same injury, they should be compensated under different DCs.  See Esteban v. Brown, Vet. App. 259 (1994); Fanning v. Brown, 4 Vet. App. 225, 230 (1993). 

The Veteran and other laypersons are competent to testify on factual matters of which they have first-hand knowledge, such as symptoms of pain, and are competent to describe symptoms and their effects on employment or daily activities.  Layno v. Brown, 6 Vet. App. 465, 469-71 (1994); Washington v. Nicholson, 19 Vet. App. 362, 368 (2005).  

The Veteran is service-connected for posttraumatic stress disorder (PTSD), rated 50 percent; right flank GSW residuals, rated 30 percent; right lower extremity weakness and neurological changes (due to the right flank GSW), rated 10 percent; tinnitus, rated 10percent; Crohn's disease with ulcerative colitis, rated 10 percent; right hip degenerative joint disease (DJD) (due to the right flank GSW), rated 10 percent; and PO exploratory laparotomy scar, rated 10 percent.  There is a combined disability rating of 80 percent.  For his right flank GSW residuals he was in receipt of a temporary total disability rating, under 38 C.F.R. § 4.30, from December 13, 2002, until a 30 percent rating was resumed on February 1, 2003.  

PO Exploratory Laparotomy Scar, Rated 10 Percent

38 C.F.R. § 4.188, DC 7800 relates to disabilities of disfigurement of the head, face, or neck.  DC 7801 relates to disabilities for scars, other than the head, face, or neck that are deep and nonlinear, and are evaluated by the measurement of the area of the scar.  If involving an area of at least 6 square inches (39 sq. cms.) but less than 12 square inches (77 sq. cms.) a 10 percent rating is warranted.  A 20 percent rating is assigned if involving an area of at least 12 square inches (77 sq. cms.) but less than 72 square inches (465 sq. cms.).  

DC 7802 pertains to disabilities for scars, other than the head, face, or neck, that are superficial and nonlinear.  If involving an area of 144 square inches (929 sq. cms.) or greater a maximum 10 percent rating is assigned.  

Under DC 7804 one or two scars that are unstable or painful warrants a 10 percent rating; three or four scars that are unstable or painful warrant a 20 percent rating; and five or more scars that are unstable or painful warrant a 30 percent rating.  Scars rated under DCs 7800, 7801, 7802 or 7805 may also receive a separate rating under DC 7804, when applicable.  

DC 7805 provides that other effects of scars may be rated on the limitation of function of the affected part.  

An unstable scar is one where, for any reason, there is frequent loss of covering of skin over the scar.  A deep scar is one associated with underlying soft tissue damage.  

Here, the right flank scar has consistently been shown to be, at most, only slightly depressed, but otherwise essentially a symptomatic.  The PO abdominal scar, while at times having broken down, is depressed only in a portion of the scarring and is deep since it does involve the deep fascial layer.  However, neither the 2003, 2011 nor 2016 VA examinations found that either scar was painful.  Moreover, the total area of involvement from both scars does not involve an area of at least 12 square inches (77 sq. cms.).  

Accordingly, the Board concludes that the preponderance of the evidence is against the assignment of a rating in excess of 10 percent at any time prior during this appeal.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. §§ 3.102, 4.3; Gilbert v. Derwinski 1 Vet. App. 49 (1990).  


Right Flank GSW Residuals, Rated 30 Percent

The Principles of Combined Ratings for Muscle Injuries, provides at 38 C.F.R. § 4.55(a) that a muscle injury rating will not be combined with a peripheral nerve paralysis rating of the same body part, unless the injuries affect entirely different functions.  

38 C.F.R. § 4.55(b) states that for rating purposes, the skeletal muscles of the body are divided into 23 muscle groups in 5 anatomical regions:  6 muscle groups for the shoulder girdle and arm (diagnostic codes 5301 through 5306); 3 muscle groups for the forearm and hand (diagnostic codes 5307 through 5309); 3 muscle groups for the foot and leg (diagnostic codes 5310 through 5312); 6 muscle groups for the pelvic girdle and thigh (diagnostic codes 5313 through 5318); and 5 muscle groups for the torso and neck (diagnostic codes 5319 through 5323).

38 C.F.R. § 4.56, Evaluation of muscle disabilities, provides that (a) an open comminuted fracture with muscle or tendon damage will be rated as a severe injury of the muscle group involved unless, for locations such as in the wrist or over the tibia, evidence establishes that the muscle damage is minimal.  38 C.F.R. § 4.56(b) provides that a through-and-through injury with muscle damage shall be evaluated as no less than a moderate injury for each group of muscles damaged.  38 C.F.R. § 4.56(c) states that for VA rating purposes, the cardinal signs and symptoms of muscle disability are loss of power, weakness, lowered threshold of fatigue, fatigue, pain, impairment of coordination and uncertainty of movement.  

38 C.F.R. § 4.56(d) provides that under diagnostic codes 5301 through 5323, disabilities resulting from muscle injuries shall be classified as slight, moderate, moderately severe or severe.  38 C.F.R. § 4.56(d)(1) provides that a slight disability of muscles is characterized by an injury which is a simple wound of muscle without debridement or infection.  38 C.F.R. § 4.56(d)(2) provides that a moderate disability of muscles is characterized by an injury which is a through and through or deep penetrating wound of short track from a single bullet, small shell or shrapnel fragment, without explosive effect of high velocity missile, residuals of debridement, or prolonged infection.  38 C.F.R. § 4.56(d)(3) provides that a moderately severe disability of muscles is characterized by an injury which is a through and through or deep penetrating wound by small high velocity missile or large low-velocity missile, with debridement, prolonged infection, or sloughing of soft parts, and intermuscular scarring.  38 C.F.R. § 4.56(d)(4) provides that a severe disability of muscles is characterized by an injury which is a through and through or deep penetrating wound due to high-velocity missile, or large or multiple low velocity missiles, or with shattering bone fracture or open comminuted fracture with extensive debridement, prolonged infection, or sloughing of soft parts, intermuscular binding and scarring.

The criteria in 38 C.F.R. § 4.56(d) (previously contained in 38 C.F.R. § 4.56(c) prior to revision thereof on July 3, 1997; see 62 Fed. Reg. 30235 (1997)) are merely factors to be considered with no specific fact or single criteria establishing entitlement to a particular rating.  Rather § 4.56(d) is essentially a totality-of-the-circumstances test, with no single factor controlling in determining whether a muscle injury has caused slight, moderate, moderately-severe or severe disability.  So, for example, simple debridement does not in itself warrant a rating for moderately severe disability.  Robertson v. Brown, 5 Vet. App. 70 (1993) (addressing the criteria in § 4.56(c) prior to being incorporated into § 4.56(d)).  Similarly, the mere presence of retained metallic fragments does not, per se, warrant a rating for moderate muscle injury, particularly if the disability is otherwise asymptomatic.  Tropf v. Nicholson, 20 Vet. App. 45, 50 - 51 (2006).  

38 C.F.R. § 4.73, Diagnostic Code 5319 provides for ratings of Muscle Group XIX (19) which govern function of support and compression of the abdominal wall and lower thorax; flexion and lateral motions of the spine; and syngerists in strong downward movements of the arm: and include muscles of the abdominal wall: the rectus abdominis; external oblique; internal oblique; tranvesalis; and quadratus lumborum.  A slight injury warrants a noncompensable rating; a moderate injury warrants a 10 percent rating; a moderately severe injury warrants a 30 percent rating; and a severe injury warrants a 50 percent rating.  

The current 30 percent rating for injury of MG 19 encompasses a moderately severe injury, such as from the deep penetrating wound sustained by the Veteran, and with prolonged infection, or sloughing of soft parts, and intermuscular scarring.  Consistent with this is the fact that, in this case, there is evidence of intermuscular scarring, as found on VA examination in 2011.  

However, while the initial injury did involve the tip of the iliac there was no shattering bone fracture or open comminuted fracture with extensive debridement, prolonged infection, or sloughing of soft parts.  See 38 C.F.R. § 4.56(d)(4).  

Moreover, the 2016 VA examinations have not shown that there has not been any functional limitation with respect to use of the right shoulder or the Veteran's low back.  

To the extent that there is impairment of the Veteran's right hip, this is separately compensated by the current 10 percent rating for right hip DJD.  Also, to the extent there the right ilio-inguinal nerve was affected, this is also separated compensated by the 10 percent evaluation for right lower extremity weakness and neurological changes (due to the right flank GSW).  

Accordingly, the Board concludes that the preponderance of the evidence is against the assignment of a rating in excess of 30 percent at any time during this appeal.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. §§ 3.102, 4.3; Gilbert v. Derwinski 1 Vet. App. 49 (1990).  

Crohn's Disease With Ulcerative Colitis

The Veteran's Crohn's disease is rated as ulcerative colitis under 38 C.F.R. § 4.114, Diagnostic Code 7323 which provides that when moderate, with infrequent exacerbations a 10 percent rating is warranted.  When moderately severe with frequent exacerbations, a 30 percent rating is warranted.  When severe, with numerous attacks per year and malnutrition, and health only fair during remissions, a 60 percent rating is warranted.  When pronounced, and resulting in marked malnutrition, anemia, and general debility, or with serious complications as liver abscess, a 100 percent rating is warranted.  

In the Veteran's VA Form 9 he alleged that VA had failed to consider the statement of his physician that treated him for more than 20 years and he believed that this, together with his prior surgeries and use of special medication warranted a higher rating.  

The Board has considered the statement of the private physician that the Veteran has moderately severe impairment.  However, nothing in that physician's statement demonstrates, or suggests, that the opinion was rendered in light of VA's Schedule for Rating Disabilities.  In fact, there was essentially no rationale provided other than that the Veteran had had complications of stricturing and fistulizing disease.  

The VA examination in 2016 observed that the Veteran reported having had to give up his business because he could not travel and be out in the public, and he could not go out an eat much because of "explosive blow outs" (bowel movements) and constant fatigue.  However, that examination also found that while he related having diarrhea and abdominal distension four out of five days, only once monthly did he have nausea and vomiting.  Moreover, the examiner stated that the Veteran did not have episodes of bowel disturbance with abdominal distress, or exacerbations or attacks of the intestinal condition.  Significantly, the Veteran had not had any weight loss, malnutrition, or serious complications.  In fact, the examiner, even after considering the Veteran's statements as to the severity of his intestinal condition found that it did not impact his ability to work.  

Accordingly, the Board concludes that the preponderance of the evidence is against the assignment of a rating in excess of 10 percent at any time during this appeal.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. §§ 3.102, 4.3; Gilbert v. Derwinski 1 Vet. App. 49 (1990).  


Extraschedular Consideration

Generally, evaluating a disability using either the corresponding or analogous diagnostic codes contained in the Rating Schedule is sufficient.  See 38 C.F.R. §§ 4.20, 4.27 (2016).  However, because disability ratings are averages, it follows that an assigned rating may not completely account for each individual veteran's circumstance, but nevertheless would still be adequate to address the average impairment in earning capacity caused by disability.  However, in exceptional cases when a rating is inadequate, it may be appropriate to assign an extraschedular rating.  38 C.F.R. § 3.321(b)(1) (2016).  The threshold factor for extraschedular consideration is a finding that the evidence presents such an exceptional disability picture that the available schedular evaluations are inadequate.  Id.; see Thun v. Peake, 22 Vet. App. 111, 115 (2008), aff'd, 572 F.3d 1366 (2009); see also Fisher v. Principi, 4 Vet. App. 57, 60 (1993).  Other elements are marked interference with employment or frequent periods of hospitalization.  If both of these thresholds are met, the case is referred to the VA Director of Compensation for extraschedular consideration, which is reviewable by the Board (although the Board may not assigned an extraschedular rating in the first instance).  

If either (1) the claimant's disability picture is adequately contemplated by the rating schedule or (2) that there are no other "related factors," for example, frequent hospitalizations or marked interference with employment, then referral is not warranted and the other element need not be considered.  Addressing the adequacy of the schedular rating criteria requires a comparison between the level of severity and symptomatology of the Veteran's service-connected disabilities with the criteria in the Rating Schedule.  Thun, 22 Vet. App. at 115.  If the criteria reasonably describe the disability level and symptomatology, then the disability picture is contemplated by the Rating Schedule and the assigned schedular evaluation is, therefore, adequate, and no referral is required.  

In Yancy v. McDonald, 27 Vet. App. 484 (2016) the Court rejected the contention that "[e]xtraschedular referral is always raised by the record when a veteran has multiple service-connected disabilities" [and that the Federal Circuit's decision in] Johnson [v. McDonald, 762 F.3d 1362 (Fed.Cir. 2014)] does not make such a categorical holding."  Further, in discussing the collective impact of multiple service-connected disabilities as to extraschedular consideration the Board's jurisdiction was limited to only those service-connected disorders on direct appeal because it lacked jurisdiction to consider whether referral is warranted solely for any disability or combination of disabilities not in appellate status, just as it lacks jurisdiction to examine the proper schedular rating for a disability not on appeal.  

While the rating criteria for the disorders at issue do not specifically list virtually every possible symptom which may be experienced, they address the extent of involvement in determining the impact of the disabilities and the evidence before the Board does not establish that a mere description of the symptomatology which is not listed in the Rating Schedule necessarily creates a substantially different picture than that encompassed by the criteria for rating disorders on appeal.  As to any contention, express or implied, that because the rating criteria are silent as to effects of occupational and daily activities and, so, that the Rating Schedule does not contemplate the total disability picture, this insufficient to conclude that the rating criteria are inadequate because this is precisely what the rating criteria are designed to do and the appellant has not demonstrated that the rating schedule is inadequate in any way.  See 38 C.F.R. §§ 3.321(a), 4.1; see also Dedrick v. Shinseki, No. 13-1166, slip op. at 9 (U.S. Vet. App. Apr. 4, 2014) (nonprecedential memorandum decision).  

The Board finds that the schedular evaluations assigned for the Veteran's service-connected disorders are adequate in this case.  There is no persuasive evidence of occupational or functional impairment due to service-connected disorders at issue or other symptoms which are not already contemplated by the potentially applicable schedular criteria.  Specifically, the rating criteria adequately encompass the severity, if not all of the reported symptoms, of the Veteran's service-connected disabilities.  Moreover, the rating criteria provide for ratings greater than those assigned for each service-connected disorder, which may be awarded should any of the service-connected disorders increase in severity.  The Veteran has not described any unusual or exceptional features associated with his disabilities or described how the disabilities affect him in an unusual or exceptional manner.  

The Board acknowledges that the service-connected disabilities, separately and together, result in time lost from work and loss of income but such pecuniary loss is the purpose of VA disability compensation based on average earning impairment and here the evidence does not show that the service-connected disabilities, separately and together, have interfered with employment beyond what is contemplated by the rating criteria.  

While the holding in Jones v. Shinseki, 26 Vet. App. 56, 63 (2012) (a higher rating may not be denied on the basis of relief provided by medication when those effects are not specifically contemplated by the rating criteria) precludes consideration of improvement in disability by medication when not provided for in applicable schedular rating criteria, that holding was limited specifically to the application of schedular rating criteria and does not preclude such consideration in the context of extraschedular context.  See Jones v. Shinseki, 26 Vet. App. at 61, footnote 4.  Here, the Veteran has taken medications for his service-connected disabilities which at times and to some extent have been beneficial.  

Therefore, the Board finds that the record does not reflect that the Veteran's service-connected disabilities, either alone or cumulative, are so exceptional or unusual as to warrant referral for consideration of the assignment of any disability rating on an extraschedular basis and that the criteria for submission for assignment of an extraschedular rating pursuant to 38 C.F.R. § 3.321(b)(1) are not met.  See Bagwell v. Brown, 9 Vet. App. 337 (1996); Shipwash v. Brown, 8 Vet. App. 218, 227 (1995).  







ORDER

Service connection for bilateral hearing loss is granted.

An increased rating for a PO exploratory laparotomy scar, rated 10 percent disabling, is denied.  

An increased rating for residuals of a GSW of the right flank, rated 30 percent disabling, is denied.  

An initial rating in excess of 10 percent for Crohn's disease with ulcerative colitis is denied. 



____________________________________________
DEBORAH  W. SINGLETON
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


